Moore, J.
This action is brought to recover for the use and occupation of certain real estate. The case 'was heard by the trial judge, who made certain findings of fact and conclusions of law.. The case is brought here by writ of error.
The record does not purport to contain the evidence taken in the court below. We cannot say, from it, that there was not an abundance of evidence upon which to base the findings of fact. These must be deemed to be conclusive. Bateman v. Blaisdell, 83 Mich. 357 (47 N. W. 223); First Nat. Bank of Paw Paw v. Walker, 115 Mich. 434 (73 N. W. 378); Darling Milling Co. v. Chapman, 131 Mich. 684 (92 N. W. 352); Hoffman v. Silverthorn, 137 Mich. 60 (100 N. W. 183).
The assignments of error are general in form, and attack the conclusions of the court as expressed in the *67judgment. We cannot say, from the case as presented, that these conclusions were not correct. Hoffman v. Buschman, 95 Mich. 538 (55 N. W. 458); People v. Slayton, 123 Mich. 397 (82 N. W. 205, 81 Am. St. Rep. 211); Rumney v. Cattle Co., 129 Mich. 644 (89 N. W. 573).
Judgment is affirmed.
Blair, C. J., and Ostrander, McAlvay, and Brooke, JJ., concurred.